                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

UNITED STATES OF AMERICA                          )
                                                  )        Case No. 1:19-cr-44
v.                                                )
                                                  )        Judge Travis R. McDonough
MARCO ANTONIO MEZA PASCUAL                        )
                                                  )        Magistrate Judge Christopher H. Steger
                                                  )


                                    MEMORANDUM OPINION



          Before the Court is Defendant Marco Antonio Meza Pascual’s motion to dismiss

indictment for violation of the Speedy Trial Act (Doc. 25). There is no dispute that the

Government has violated Defendant’s protections under the Speedy Trial Act, and Defendant’s

motion (Doc. 25) will be GRANTED. The only issue left for the Court to determine is whether

the indictment should be dismissed with or without prejudice. For the following reasons, the

indictment will be DISMISSED WITH PREJUDICE.

     I.      PROCEDURAL HISTORY

          Defendant was indicted on February 26, 2016, for illegal re-entry in violation of Title 8,

United States Code, Section 1326(a). (Doc. 1.) He made his initial appearance and was

arraigned on March 5, 2019. (Doc. 7.) On April 4, 2019, U.S. Magistrate Judge Christopher H.

Steger granted bond and set the conditions of release. On April 26, 2019, the U.S. Probation

Office filed a presentence investigation report informing the Court that Defendant’s offense level

was six and his criminal history category was I. (Doc. 23, at 4–5.) These computations yielded a

guideline range of zero to six months, in Zone A of the United States Sentencing Commission’s

Sentencing Table. (Id. at 8.)
         The Court then received notice that, upon Defendant’s release on bond, U.S. Immigration

and Customs Enforcement (“ICE”) took him into custody and deported him.

         On June 3, 2019, Defendant filed the instant motion to dismiss indictment with prejudice

for violation of the Speedy Trial Act. (Doc. 25.) Defendant’s counsel represents that, according

to information from the U.S. Department of Homeland Security, Defendant was deported on

April 28, 2019. (Id. at 1.) The Government has responded asking the Court to dismiss the

indictment without prejudice. (Doc. 26.) Defendant’s motion is now ripe for the Court’s review.

   II.      STANDARD OF REVIEW

         The Speedy Trial Act requires that the trial of a defendant charged in an information or

indictment “commence within seventy days from the filing date (and making public) of the

information or indictment, or from the date the defendant has appeared before a judicial officer

of the court in which such charge is pending, whichever date last occurs.” 18 U.S.C.

§ 3161(c)(1). The statute also sets forth periods of delay to “be excluded in computing the time

within which . . . the trial of any such offense must commence.” Id. § 3161(h).

         “[I]f a meritorious and timely motion to dismiss [based on a Speedy Trial Act violation]

is filed, the district court must dismiss the charges, though it may choose whether to dismiss with

or without prejudice.” Zedner v. United States, 547 U.S. 489, 499 (2006). To make this

determination, the Court considers the following factors: “the seriousness of the offense; the

facts and circumstances of the case which led to the dismissal; and the impact of a reprosecution

on the administration of this chapter and on the administration of justice.” 18 U.S.C.

§ 3162(a)(2); see, e.g., United States v. Turner, 602 F.3d 778, 786 (6th Cir. 2010) (remanding for

the district court to determine whether charges should be dismissed with or without prejudice

under § 3162(a)). The Court must balance these three factors without a presumption in favor of




                                                 2
dismissal with or without prejudice. United States v. Gross, 432 F. App’x 490, 493 (6th Cir.

2011).

   III.      ANALYSIS

          Defendant made his initial appearance in federal court on March 5, 2019. (Doc. 7.) The

speedy-trial clock began to run on that date. United States v. Crawford, 982 F.2d 199, 203 (6th

Cir. 1993). Defendant and the Government agree that the non-excludable time periods at issue

exceed seventy days. (Doc. 25, at 2; Doc. 26, at 1.) Thus, there is no dispute that there has been

a Speedy Trial Act violation.

          To determine whether dismissal should be with or without prejudice, the Court considers

the three factors listed in 18 U.S.C. § 3162(a)(1). First, this Court has, for some time, not

considered illegal re-entry a “serious” offense in the absence of aggravating factors. See, e.g.,

United States v. Franco-Bonilla, 2005 WL 3116058, at *4 (M.D. Tenn. Nov. 17, 2005). Illegal

re-entry is a Class E felony that carries no statutory mandatory minimum term of imprisonment

and a statutory maximum of two years. (Doc. 23, at 1.) The Government concedes that “none of

the usual aggravating factors that may increase the punishment for illegal reentry—multiple prior

removals or an aggravated felony conviction—is present here.” (Doc. 26, at 3.) The

Government’s categorical assertion that “all federal felonies are serious” (id.) contradicts Sixth

Circuit guidance that “a primary method of judging the seriousness of an offense is by

comparing it to other crimes,” but that a “mechanical test” need not be used “to label an offense

‘serious’ or ‘not serious.’” United States v. Pierce, 17 F.3d 146, 149 (6th Cir. 1994). Because

Defendant’s offense is less serious than most other federal offenses and no aggravating factors

apply in this case, this factor favors dismissal with prejudice.




                                                 3
       With respect to the second factor, the facts and circumstances surrounding the indefinite

delay and subsequent dismissal were entirely within the control of the Executive Branch of the

United States Government. (Doc. 26, at 3.) As the Government states in its response, “The

delay was a consequence of [ICE]’s decision to remove the defendant prior to the resolution of

this charge.” (Id.) Although the usual analysis of these factors emphasizes the length of the

delay, here the delay has so far been short but extends indefinitely into the future. Further,

although there is no evidence of bad faith, prosecutorial misconduct, or a pattern of negligence

on the part of the Government, see United States v. Robinson, 389 F.3d 582, 589 (6th Cir. 2004),

the Executive Branch’s decision to prioritize Defendant’s deportation over his criminal

prosecution is the sole reason that Defendant is not present to proceed with the prompt trial to

which he is entitled. Even if the Court credits the Government’s argument that it should not hold

the “prosecutorial arm of the United States responsible for the defendant’s removal from the

United States[,]” Defendant played absolutely no role in his removal and deprivation of a speedy

trial. Under these circumstances, this factor weighs in favor of dismissal with prejudice.

       Third, the Court must consider the impact of a reprosecution on the administration of

justice. “This factor requires the district court to consider whether the delay has prejudiced the

defendants and whether dismissal with prejudice is warranted to ensure future compliance with

the [Speedy Trial] Act.” United States v. Kottmyer, 961 F.2d 569, 573 (6th Cir. 1992).

Dismissing this indictment without prejudice, even though the Executive Branch has chosen to

deport a defendant and thereby prevent him from standing trial, would disincentivize compliance

with the Speedy Trial Act and would encourage violation of it with impunity. Furthermore,

district courts in the Sixth Circuit are also required to consider the impact of a reprosecution on a

defendant’s liberty. United States v. Moss, 217 F.3d 426, 432 (6th Cir. 2000) (explaining that the




                                                 4
district court should have considered the defendant’s “incarceration and its impact on his life

circumstances”). Defendant argues that this Speedy Trial Act violation has caused him to suffer

actual prejudice, and the Court agrees. (Doc. 25, at 3.) In this district, Zone A defendants are

typically “fast-tracked,” which prevents them from overserving their time by remaining in pre-

trial custody longer than a guideline sentence. See E.D. Tenn. SO-18-06. The typical illegal-

reentry defendant before this Court receives a sentence of time served, after spending a few

weeks in custody. In this case, Defendant spent a month and fifteen days in custody before he

was released on bond and taken into ICE custody. (Doc. 25, at 3.) Defendant was removed after

he had already served most of his potential sentence because, had Defendant been convicted, the

Court likely would have sentenced him to time served. If Defendant were reprosecuted for this

offense, he would again serve time in pretrial custody. Thus, his effective sentence would likely

be about twice as long as the sentence the Court would have imposed had Defendant not been

deported. It would be unjust to allow the Government’s violation of Defendant’s Speedy Trial

Act rights to result in a more severe sentence for a defendant. The third factor, the impact of a

reprosecution on the administration of justice, weighs in favor of dismissal with prejudice.

         After considering the factors set out in 18 U.S.C. § 3162(a)(2), the Court finds that all

three militate in favor of a dismissal with prejudice.

   IV.      CONCLUSION

         Defendant’s motion to dismiss the indictment for violation of the Speedy Trial Act (Doc.

25) is GRANTED. The Court DISMISSES the indictment WITH PREJUDICE.

         AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                  5
